Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/13/2020 has been considered. 

Examiner’s Amendment


The claims are in a condition for allowance. However, the apparatus of independent claim 9 needs to be amended to reflect the system and receivers of claims 1 and 11. To expedite prosecution, Examiner contacted Mr. Davis and it was agreed that claim 9 shall be amended as such via an Examiner's amendment. The language acceptable to the Examiner and the Applicant were agreed upon and authorized via an E-mail on 3/19/2021. The Specification, in particular Para. [25] as published (page 4, line 19 as filed) recites gPTP. For clarity purposes, this acronym needs to be expanded (at least in its first introduction in the Specification). It was agreed that the Specification shall be amended to reflect "generalized Precision Time Protocol (gPTP)" via an Examiner's Amendment.

Please amend the Specification as follows:


Please amend the Specification paragraph beginning at page 4, line 19 (as filed) - ¶ [25] as published- , as follows:

The node A includes a media clock source function serving as a time reference for recording, reproduction, and the like of the audio data and the video data, a generalized Precision Time Protocol (gPTP) time generation function, and a CRF (clock recovery format) talker function.


Please amend the claim 9 as follows:


Claim 9. (Currently Amended):  A transmission apparatus configured to transmit at least one data of the audio data and the video data through a network, comprising:
a current time keeping circuit configured to keep a current time;
a clock generation circuit configured to generate a clock signal for reproduction of the at least one data; and
a processor configured to transmit a predetermined frame at a first timing, and to transmit, through the network at the first timing, the predetermined frame containing a transmission time that is based on the current time and at which the predetermined frame is transmitted at a second timing that is previous to the first timing and the predetermined frame containing a delay time period that occurs while the predetermined frame is transmitted through the network.  

Allowable Subject Matter

Claims 1-15 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 9, and 11 (and their respective dependent claims) are allowed.  Claims 1, 9, and 11 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.

As to the closest prior art of record available to the Examiner at this time:

Hirota, USPGPUB 2013/0235878, discloses a method and system for synchronization in a network comprising a master device/ node, relay device/node, and slave device/ node whereby upon receiving the packet interval of conflicting traffic and reception timing of synchronization messages as input from the parameter determination unit 110, the control frame generating unit 114 generates a control frame containing the packet interval and reception timing. In this case, the control frame is a frame which requests the receiver-side apparatus to set the packet interval of traffic other than synchronization packets so as to conform to the specified timing. The control frame 

Seo et al., USPGPUB 2017/0244477, discloses a method and system for time synchronization between communication nodes in a network (Fig. 4). Seo discloses:
[0067] The end node 311 may generate a first synchronization frame including information on link delay time (hereinafter, referred to as "link delay time information"), and transmit the generated first synchronization frame to the switch 310 (S400). The link delay time information may indicate time required for transmission of a frame between communication nodes (e.g., time required for transmission of a frame between the end node 311 and the switch 310). The end node 311 may record transmission time information of the first synchronization frame (i.e., information on the time at which the first synchronization frame is transmitted), generate a first follow-up frame including the transmission time of the first synchronization frame, and transmit the 
[0068] The switch 310 may receive the first synchronization frame and the first follow-up frame from the end node 311, and obtain the link delay time information and the transmission time information of the first synchronization frame from the received frames. The switch 310 may configure time of the switch 310 with "the transmission time of the first synchronization frame + the link delay time" (S420). Then, the switch 310 may generate a second synchronization frame including the link delay time information, and transmit the generated second synchronization frame to the switch 320 (S430). The switch 310 may record transmission time information of the second synchronization frame, generate a second follow-up frame including the transmission time information of the second synchronization frame, and transmit the generated second follow-up frame to the switch 320 (S440). The second follow-up frame may be transmitted immediately after transmitting the second synchronization frame. 
[0069] The switch 320 may receive the second synchronization frame and the second follow-up frame from the switch 310, and obtain the link delay time information and the transmission time information of the second synchronization frame from the received frames. The switch 320 may configure time of the switch 320 with "the transmission time of the second synchronization frame + the link delay time" (S450). Then, the switch 320 may generate a third synchronization frame including the link delay time information, and transmit the generated third synchronization frame to the end node 322 (S460). The switch 320 may record transmission time information of the third synchronization frame, generate a third follow-up frame including the transmission time information of the third synchronization frame, and transmit the generated third follow-up frame to the end node 322 (S470). The third follow-up frame may be transmitted immediately after transmitting the third synchronization frame.

Otsu et al., USPGPUB 2018/0287688, discloses a method and system for time synchronization in a network with relay devices (Fig. 1) as detailed in Fig. 2.

Holness, USPGPUB 2018/02955031, discloses a method and system for time synchronization across a network (Fig. 1) whereby the network elements 102, 104 can also perform frame delay and frame delay variation measurement functions (ETH-DM) by periodically sending frames with ETH-DM information to its peer MEP. An MEP receives frames with ETH-DM information from its peer MEP. MEPs can use one of two methods to perform ETH-DM, one-way ETH-DM or two-way ETH-DM. For one-way ETH-DM to work properly, peer MEPs must have synchronized clocks. The sending MEP sends Delay Measurement (DM) frames including timestamp at transmission time. The receiving MEP calculates the frame delay using the timestamp at the reception of the DM frame and the timestamp in the DM frame. For one-way frame delay variation measurement, clock synchronization on the peer MEPs is not required. The out-of-phase period can be removed by the difference of subsequent frame delay variation measurements. If clocks on peer MEPs are not synchronized, an MEP can measure frame delay using two-way ETH-DM. When two-way DM is enabled, an MEP sends ETH-DM request ( Delay Measurement Message (DMM)) frames including timestamp at transmission time. The receiving MEP copies the timestamp into ETH-DM Reply (DMR) and sends that DMR back to the sending MEP. The sending MEP receives the DMR and calculates the two-way frame delay using the timestamp in the DMR and the timestamp at the reception of the DMR. Frame delay variation measurement is done by calculating the difference between two subsequent two-way frame delay measurements (¶ [30]).

Luo et al., USPGPUB 2019/0158204, discloses a time synchronization method and device (Fig. 4), where receiving, by a first device, a second time synchronization frame from a third device using a second single line, where the second time synchronization frame is generated by the third device according to a second coding scheme, the second time synchronization frame includes a second TOD and a second frame header, the second frame header carries an identifier of the second coding scheme, and the second coding scheme defines a boundary of the second time synchronization frame and a location of the second TOD in the second time synchronization frame, identifying, by the first device, the second time synchronization frame according to the identifier of the second coding scheme, and obtaining the second TOD from the second time synchronization frame, determining, by the first device, a delay for transmitting the second time synchronization frame from the first device to the third device, correcting, by the first device, the second TOD according to the delay, and tracing, by the first device, a time of the third device according to the corrected second TOD (¶ [10]). 
FIG. 4 shows a schematic diagram of a TOD transmission scheme. As shown in FIG. 4, a grandmaster (GM) clock and a device 1 implement time synchronization using the Synchronous Ethernet (SyncE) and the Precision Time Protocol ( PTP), that is, by carrying a TOD using a frame spacing of an Ethernet frame. The frame spacing may be included in an Ethernet data stream. The Ethernet data stream may be a Gigabit Ethernet (GE) data stream. That is, a first device may perform time synchronization using a service interface, and the service interface supports a time synchronization function defined in the Institute of Electrical and Electronics Engineers (IEEE) 1588-2008 formulated by the IEEE. An extra service interface needs to be occupied when the service interface supports the time synchronization function in the IEEE 1588-2008. Alternatively, a dedicated 10 gigabit Small Form-factor Pluggable (XFP)/Small Form-factor Pluggable (SFP) module interface needs to be developed such that the service interface supports the time synchronization in the IEEE 1588-2008, and costs are relatively high (¶ [47]).

None of the prior art or record, alone or in combination, reasonably suggest and/or disclose Applicant’s invention as recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R MARANDI/Primary Examiner, Art Unit 2421